department of the treasury internal_revenue_service washington c contact person identification_number telephone number employer identification no tax_exempt_and_government_entities_division number release date date sec_4943 -- excise_taxes on excess business holding sec_4943 excise_taxes on excess_business_holdings legen museum founder company c x date a date b date c dear this is in response to your letter dated date requesting an extension for an additional five years under sec_4943 of the internal_revenue_code code for disposing of certain excess_business_holdings facts you are exempt from federal_income_tax under sec_601 of the cade and are classified as a private_foundation within the meaning of sec_509 your purpose is to support the conservation and operation of museum founder died in date and his will directed that his probate assets be distributed to the trustees of his revocable_trust the revocable_trust in tum called for assets to be distributed to your trustees as a result of the various distributions founder's interest in company which amounted to of the outstanding_stock in company ultimately passed to you while the stack cerificates have been lost there was an assumed transfer of stock to you on date a since the ownership of company constituted an excess business holding you immediately began to seek a buyer for company to date over five years since ownership of company was transferred to you although in addition to the company stock you became the sole owmer of a real_estate you were successful in finding a buyer for the real_estate investment several parties have expressed interest and although you have employed a strategy in attempting to find a qualified investor or purchaser for company you have been unable to sell your interest in company you represent that you have made diligent efforts to dispose_of all excess_business_holdings investment_trust trust following the death of founder your trustees discovered that company did not have adequate_records or adequate_accounting procedures at that time company also lacked a suitable computer system to track inventory and enable proper pricing of its products an appraisal of company was obtained from an independent accounting firm but because the appraisal was based upon the information then available the trustees later discovered that the appraisal may not have been entirely reliable the trustees were uncomfortable marketing company without having adequate information to establish the value of company and to allow prospective purchasers to adequately assess the profitability of company therefore company quickly hired an independent accounting firm to review its records establish its inventory and implement sound accounting procedures the trustees felt that gompany should have at least three years of operations before serious efforts to market company were undertaken although there were preliminary discussions with buyers prior to the end of this organizational effort major marketing efforts were delayed by the lack of accounting procedures and records also the historical process of marketing company's products was undergoing a complete change almost all marketing efforts had been undertaken by c companies shortly before founder's death these c companies ceased sales operations the trustees were required to attempt to develop a new marketing strategy for company this has proven to be extremely difficult and only very recently has a new sales effort begun to show results your trustees believe that if you are permitted to operate for several years with a new marketing plan the value of company will be significantly increased during the initial five year period you have actively engaged in discussions with third parties interested in purchasing company and have actively sought serious investors and purchasers company has a significant value and the sale of an asset of this size will have significant consequences to you especially since you do not actively engage in fundraising activities while company was valued at dollar_figurex million for estate_tax purposes in founder's estate the value may be much less due to current economic and business trends in calendar_year you engaged in meaningful discussions with four separate parties concerning the sale of company two of those discussions terminated without a final sales agreement in place two are ongoing confidentiality agreements with each of the two most recent prospective buyers and financial information was disclosed no firm offer has as yet been forthcoming you have experienced difficulty especially during the last quarter of and all of because of the volatility of the financial markets and the onset of the current economic recession you recognize that the current turmoil in financial markets has you engaged your lawyer to prepare temporarily reduced the market_value of company and you have stated that it may be difficult to locate a buyer in the foreseeable future except at a price substantially below fair_market_value however you represent that you will continue to use your best efforts to sell your interest in company you have met with a qualified_investment banker and are considering retention of this firm to assist in finding a buyer for company a copy of your plan to sell your interest in company has been submitted to the office of the attomey general of the commonwealth of pennsylvania if and when a response is received from the attorney_general a copy will be submitted to the secretary in accordance with sec_4943 of the code prior to date b the end of the initial five-year period for disposing of excess_business_holdings under sec_4943 of the code you submitted a request to the internal_revenue_service for an extension of five years to complete the required disposition of company shares ruling requested under sec_4943 of the code the period during which you may dispose_of your company shares is extended an additional five years until date law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in saction is a private_foundation and subject_to the excise_taxes of chapter sec_4943 of the code imposes excise_taxes on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 of the code provides that excess_business_holdings are the amount of stock in a corporation a private_foundation owns that exceeds its permitted holdings permitted holdings are percent of the corporation's voting stack less the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that if there is a change in the holdings of stock in a corporation other than by purchase by the private_foundation o disqualified_person which causes the private_foundation to have excess_business_holdings in the corporation the excess_business_holdings are treated as being owned by disqualified persons for five years from the date of the change by a sec_4943 c of the code provides that the irs may extend for an additional five years the initial five-year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i it made dillgent efforts to dispose_of such holdings during the initial five-year period and i disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings b before the close of the initial five-year period i the private_foundation submits to the internal_revenue_service a plan for disposing of all of the excess_business_holdings involved in the extension and jj the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the internal_revenue_service any response the private_foundation received during the five-year period and c the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_53_4943-6 of the foundation and similar excise_taxes regulations ‘regulations provides that in the case of an acquisition of holdings in a business_enterprise by a privats foundation pursuant to the terms of a will or trust the five year petiod described in sec_4943 of the code shall not commence until the date on which the distribution of such holdings from the estate_or_trust to the foundation occurs analysi you are subject_to sec_4943 of the code which imposes a tax on the excess_business_holdings of private_foundations generally under sec_4943 a private_foundation is permitted to hold twenty percent of the voting_stock in a business_enterprise with any excess constituting excess_business_holdings however if a private_foundation acquires holdings in a business_enterprise other than by purchase eg by bequest from a will which causes the foundation to have excess_business_holdings then the interest of the foundation in such business_enterprise shall be treated as held by a disqualified_person rather than the foundation for a five-year period beginning on tha date such holdings were acquired by the foundation under sec_4943 under sec_4943 of the code however the service may extend the initial five year period far disposing of excess_business_holdings for an additional five years if you establish that i you made diligent efforts to dispose_of your holdings within the initial five year period but were unable to do so because of the size and complexity of such holdings i you submit a plan for disposing of all excess_business_holdings in the five year extension period and submit such pian to the state attorney_general and ii the service determines that such plan can be reasonably be expected to be carried out before the close of the extension period you received the bequest of of the shares of company from founder disqualified_person under sec_4946 of the code because founder owned more than percent of company's shares the shares of company that you own constitutes excess_business_holdings under sec_4943 therefore you are required under sec_4243 to dispose_of these shares during an initial five-year period ending on date b however due to the factors listed above you were unable to dispose_of all of your shares in company before the end of the initial five-year period you submitted a request to the intemal revenue service under sec_4943 of the code for an during this period you made diligent efforts to dispose_of these shares additional five-year period within which to dispose_of company shares in your request you described your plan for disposing of all of your shares within an additional five-year period you also submitted the plan to the attorney_general of your state who is expected to approve the plan based on the information submitted we have determined that your plan to dispose_of all of your company shares within an additional five-year period can reasonably be expected to be carried out we conclude that you meet the requirements under section of the code for an extension of five years to dispose_of all of all of your company shares ruling under section c of the code the period during which you may dispose_of your company shares is extended an additional five years until data c this ruling is contingent upon the state attorney_general approving your plan to dispose_of all of your company shares this ruling is algo conditioned on the understanding that there will be no material changes in the facts upon which it is based this ruling is limited to the issue discussed above il does not cover any other issue or statute whether or nat discussed in the instant ruling_request for details see enclosed this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent because this fetter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records ifyou have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely manager technical group enclosure notice
